UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1251



FARRIED JASSIEM,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-609-616)


Submitted:   February 17, 2006            Decided:    March 15, 2006


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Farried Jassiem, Petitioner Pro Se. James A. Hunolt, M. Jocelyn
Lopez Wright, Song Park, Office of Immigration Litigation, Civil
Division, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Farried Jassiem, a native and citizen of Iraq, petitions

for review of the decision of the Board of Immigration Appeals

(Board) denying his application for adjustment of status under 8

U.S.C.A. § 1255 (West 1999 & Supp. 2005).               Under 8 U.S.C.A.

§   1252(a)(2)(B)(i)   (West   Supp.    II   2005),     this   court     lacks

jurisdiction to review the Board’s discretionary decision to deny

adjustment of status.     A narrow exception to this jurisdictional

bar exists when the petitioner raises constitutional claims or

questions of law. 8 U.S.C.A. § 1252(a)(2)(D) (West Supp. II 2005);

see Higuit v. Gonzales, 433 F.3d 417, 419 (4th Cir. 2006) (finding

no jurisdiction where Higuit raised no constitutional claims or

questions of law). Here, as Jassiem challenges only factual issues

and the Board’s exercise of discretion, we conclude that we lack

jurisdiction under § 1252(a)(2)(B)(i).

           Accordingly,   we   deny    the   petition   for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                 - 2 -